DETAILED ACTION
Response to Amendment
The amendment filed 26 April 2021 has been entered.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 10-11 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 7/29/20.

The rejection of claims 7 & 8 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the relative terms "essentially the same conditions are applied" and “favourable” are withdrawn due to the amendment of the claims.

The rejection of claims 1-9 & 12-15 under 35 U.S.C. 102(a)(1) & (a)(2) as being anticipated by Chambers et al (U.S. Patent 8.642,334 B2; 2014) is withdrawn due to the amendment of the claims to dissociating [fully] differentiated neuronal cells, versus Chambers dissociated neural stem/progenitor cells.  Note that this rejection may be re-instated should Applicant amend the claims to obviate the new matter rejection below.

Applicant's arguments filed 4/26/21 have been fully considered but they are not persuasive.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 & 13-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
No proper antecedent basis nor conception in context with that described within the specification at the time of filing the instant application is apparent for the new recitations of “differentiated neuronal cells (NC)” in base claim 1 & steps (a) & (b), respectively, versus what the first paragraph on page 1 of the specification alternatively contemplates, which is the reasonable differentiation of neuronal precursor cells into neuronal cells; thereby, constituting new matter.  For example, differentiated neurons no longer divide [in contrast to neuronal precursor cells that are already partially differentiated from iPSCs (e.g., as it relates to claim 3)], 
Likewise, no proper basis is apparent in base claim 8 to broaden the breadth of the claims to determining the in vitro efficacy profile in cultures of any “two primate species”, versus human and a cynomologus monkey neural progenitor cell cultures, as originally encompassed by the claims.
Applicant is invited to indicate by page and line number where such basis exists. It is noted that Applicants have not indicated where proper support specifically exists for each of these new recitations.

Claims 1-9 & 12-15 stand rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, for the reasons made of record in Paper NO: 20201015, and as follows.
Applicant argues on pages 5-6 of the response that “as long as the metes and bounds of the claims are clear to one of skill in the art, the specific disease states, specific parameters measured as part of the ‘profile’ and specific ‘phenotypic changes’ do not need to be recited in the claim. One of skill reading the claims would readily understand that the term ‘efficacy profile’ refers to the measured values of multiple parameters reflecting how effective a particular drug candidate is with respect to treatment of a particular disease”.  However, the specification and the claims fail to describe the metes and bound of a single “particular disease”, nor describe physiological effect correlating to the [unknown] desired effect of the drug candidate” for some unknown disease state, all with their own unique etiologies.  In other words, the skilled artisan would not know when they practiced the entire breadth of current invention, since not a single known, or potentially newly discovered parameter is defined or recited in the claims, or the specification, and therefore, one cannot reasonably determine what boundaries are encompassed by this recitation; especially when each neurodegenerative disease is unique within itself, and what exactly is to be measured is unknown. Taken a different way, a toxic substance (e.g., as it relates to claim 5) is not necessarily unique to any given neurological disorder, or even to neurons alone.
In arguendo, it is noted that the passage within the specification argued by Applicant further states “more than one parameter including but not further limiting…”; thereby, further not defining the boundaries of any metes and bounds; especially when the disease state for what the putative drug to be efficacious is not defined.  Therefore Applicant’s arguments are not persuasive, because no metes and bounds encompassed by the instant invention can be reasonably established from even Applicant’s own disclosure.
In summary, the issue, remains that the term “in vitro efficacy prolife” in claims 1, 6, 7, 8, 12, 13 & 15 or “in vivo efficacy and/or toxicity profile”  in claims 12-15 are ambiguous, because it is unknown to what disease states efficacy is expected to be establish for any drug candidates, and further what structurally and functionally constitutes the metes and bounds the recitation “profile” entails, or what entails a “phenotypic change indicative of efficacy” in claim 6, when none are specifically recited within the claims.  Moreover, it is ambiguous what 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Robert Hayes whose telephone number is (571) 272-0885.  The examiner can normally be reached on Monday through Thursday from 9:00 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jeff Stucker, can be reached on (571) 272-0911 The fax phone number for this Group is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 844-217-9197 (toll-free).

/ROBERT C HAYES/Primary Examiner, Art Unit 1649                                                                                                                                                                                                        July 15, 2020